 

 



Exhibit 10.1

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
effective as of September 28, 2012 (the “Amendment Date”), is by and among
precision aerospace components, inc., a Delaware corporation (“Parent”),
Freundlich supply company, inc., a Delaware corporation, tiger-tight corp., a
Delaware corporation, AERO-MISSILE COMPONENTS, INC. (formerly Apace Acquisition
I, Inc.), a Delaware corporation and CREATIVE ASSEMBLY SYSTEMS, INC., (formerly
Apace Acquisition II, Inc.), a Delaware corporation (each a “Borrower” and
together with Parent, each an “Obligor” and collectively “Obligors”), the
lenders from time to time party to this Agreement (together with their
respective successors and permitted assigns, each individually a “Lender” and
collectively the “Lenders”) and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited
liability company, as administrative agent (in such capacity, the
“Administrative Agent”), as follows:

 

RECITALS:

 

A. Obligors, Lenders and Administrative Agent are parties to the certain Loan
and Security Agreement dated as of May 25, 2012, as amended by the First
Amendment to Loan and Security Agreement dated as of July 27, 2012 (as may be
further amended, modified, extended or renewed from time to time, “Loan
Agreement”).

 

B. Obligors have requested Administrative Agent and the Lenders to amend the
Loan Agreement in certain respects, and Administrative Agent and the Lenders are
willing to do so, subject to the terms provided by this Amendment

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1
Definitions

Section 1.1             Definitions. Terms defined by the Loan Agreement and not
otherwise defined herein shall have the same meanings as are prescribed by the
Loan Agreement.

ARTICLE 2
Amendment

 

Section 2.1             Amendment to Section 1.1. Effective as of the Amendment
Date, Section 10.14(b) of the Loan Agreement is hereby amended and restated to
read as follows:

 



1

 

 

 

(b) Leverage Ratio for Parent and its Subsidiaries of the end of any Fiscal
Month, shall not be greater than the amount specified for such date as follows:

Date Maximum Leverage Ratio June 30, 2012 3.40 to 1.0 July 31, 2012 3.15 to 1.0
August 31, 2012 3.05 to 1.0 September 30, 2012 3.50 to 1.0 October 31, 2012 3.50
to 1.0 November 30, 2012 3.50 to 1.0 December 31, 2012 2.70 to 1.0 January 31,
2013 2.65 to 1.0 February 28, 2013 2.50 to 1.0 March 31, 2013 2.35 to 1.0 April
30, 2013 2.25 to 1.0 May 31, 2013 2.15 to 1.0 June 30, 2013 and continuing
thereafter 2.05 to 1.0

 

Section 2.1             Effective as of the Amendment Date, Schedule 1.1D of the
Loan Agreement is hereby amended and restated to in its entirety to appear as
shown attached to this Amendment.

ARTICLE 3 

Conditions

Section 3.1             Conditions Precedent. The effectiveness of Article 2 of
this Amendment is subject to the satisfaction of the following conditions
precedent:

(a)                the representations and warranties contained herein and in
all other Loan Documents, as amended hereby, shall be true and correct in all
material respects as of the date hereof as if made on the date hereof, except
for such representations and warranties limited by their terms to a specific
date;

 

(b)               after giving effect to this Amendment, no Default or Event of
Default shall be in existence;

(c)                Obligors shall have delivered to Administrative Agent an
executed copy of this Amendment, in form and substance satisfactory to
Administrative Agent;

(d)               all proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to Administrative Agent; and

 

(e)                Obligors shall have paid to Lender the fee required by
Section 3.2.

Section 3.2             Amendment Fee. Subject to the terms of the Loan
Agreement, in consideration of this Amendment, Obligors jointly and severally
agree to pay to Administrative Agent, for the account of the Lenders, an
amendment fee in the amount of $10,000, which amount shall be payable on the
Amendment Date.

 



2

 

 

ARTICLE 4
Ratifications, Representations and Warranties

Section 4.1             Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Obligors, Administrative Agent and the Lenders agree that the Loan
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding, and enforceable in accordance with their respective
terms.

Section 4.2             Representations and Warranties. Each Obligor hereby
represents and warrants to Administrative Agent and Lenders that (a) the
execution, delivery, and performance of this Amendment and any and all other
Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of such Obligor and will not
violate the governing documents of such Obligor and (b) after giving effect to
this Amendment, (i) the representations and warranties contained in the Loan
Agreement, as amended hereby, and the other Loan Documents are true and correct
on and as of the date hereof as though made on and as of the date hereof (except
to the extent that such representations and warranties were expressly made only
in reference to a specific date), (ii)  no Default or Event of Default has
occurred and is continuing, and (iii) Obligors are in full compliance with all
covenants and agreements contained in the Loan Agreement, as amended hereby, and
the other Loan Documents.

ARTICLE 5
Other Agreements

Section 5.1             Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
delivered in connection with this Amendment shall survive the execution and
delivery of this Amendment.

Section 5.2             Reference to Loan Agreement. Each of the Loan Documents,
including the Loan Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Loan Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Loan Agreement shall
mean a reference to the Loan Agreement as amended hereby.

Section 5.3             Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 5.4             Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of Obligors, Lenders and Administrative Agent and
their respective successors and assigns, except Obligors may not assign or
transfer any of its respective rights or obligations hereunder without the prior
written consent of Administrative Agent.

Section 5.5             Counterparts. This Amendment may be executed in one or
more counterparts, and on telecopy counterparts each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

Section 5.6             Ratification. Each Obligor reaffirms its obligations
under each of such Loan Documents, as amended hereby, and agrees that each of
the Loan Documents, as amended hereby, remains in full force and effect and is
hereby ratified and confirmed.

 

3

 

 

Section 5.7             Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

Section 5.8             Waiver and Release. In consideration of this agreement,
each Obligor represents and warrants that, as of the date hereof, there are no
offsets, defenses or counterclaims against or in respect of its obligations
under the Loan Documents and each Obligor hereby releases and discharges
Administrative Agent and each Lender and their respective agents, employees,
successors and assigns, of and from all claims, actions, causes of action,
damages, costs, expenses and liabilities, known or unknown, fixed, contingent or
conditional, at law or in equity, in connection with the Loan Documents or any
transactions or acts in connection therewith, in each case existing on or before
the date of this Agreement, which such Obligor may have against any such Person,
irrespective of whether any such claims, actions, causes of action, damages,
costs, expenses or liabilities are based on contract, tort or otherwise.

Section 5.9             Entire Agreement. This Amendment embodies the final,
entire agreement among the parties hereto relating to the subject matter hereof
and supersedes any and all prior agreements, written or oral, relating to the
subject matter of this Amendment. This Amendment may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties.

 

SIGNATURES FOLLOW

REMAINDER OF PAGE BLANK

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective as of the date first written above.

 

OBLIGORS:

 

precision aerospace components, inc.

 

 

By: _____________________________________________

Name: Andrew S. Prince

Title: President, Chief Executive Officer and Treasurer

 

 

Freundlich supply company, inc.

 

 

By: _____________________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

tiger-tight corp

 

 

By: _____________________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

AERO-MISSILE COMPONENTS, INC.

(formerly Apace Acquisition I, Inc.)

 

 

By: _____________________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

CREATIVE ASSEMBLY SYSTEMS, INC.

(formerly Apace Acquisition II, Inc.)

 

 

By:______________________________________________

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

5

 



 

ADMINISTRATIVE AGENT:

 

NEWSTAR BUSINESS CREDIT, LLC

as Administrative Agent

 

 

By: ____________________________________________

Name: Greg Gentry

Title: Senior Vice President

 

 

LENDERS:

 

NEWSTAR BUSINESS CREDIT, LLC, as servicer for and on behalf of the Lenders and
as servicer for and on behalf of the Swing Lender

 

 

By:_____________________________________________

Name: __________________________________________

Title: ___________________________________________

 

 

6

 

 

SCHEDULE 1.1D

Extended Term Exceptions

 

Accounts of a Borrower on which the Account Debtor is the United States or an
agency thereof.

Accounts of a Borrower on which the Account Debtor is Whirlpool Corp. or any
Affiliate thereof that is acceptable to Administrative Agent in its discretion,
provided, that Administrative Agent reserves the right to exclude any such
Account Debtor from this Schedule 1.1D at any time in its discretion, which
exclusion shall be effective upon written notice by Administrative Agent to the
Borrower Representative.

 

 



7

 

